Title: From George Washington to Major General Nathanael Greene, 14 July 1780
From: Washington, George
To: Greene, Nathanael


					
						Sir
						[Bergen County, N.J., 14 July 1780]
					
					I have determined upon a plan of operations for the reduction of the City and Garrison of New York; which is to be carried on in conjunction with the french forces dayly expected from France. The number of Troops to be employed upon this occassion may be about forty thousand men. You are hereby directed therefore to make every necessary arrangement & provision in Your Department for carrying the plan of operations into execution. You will apply to the States for what they are bound to furnish agreeable to the several requisitions of Congress and their Committee at Camp. All such articles as the States are not bound to furnish, which will be necessary to go on with the Operations, you will provide; and for this purpose, you will apply to the Treasury-board for the requisite supplies of Cash.
					I have been in anxious expectation, that some plan would be determin’d for Your Department; but as it has not hitherto taken place; and as it is impossible to delay its operations a moment longer, waiting for such a plan, I am to desire you will yourself arrange it in some effectual manner to give dispatch & efficacy to Your measures, equal to the exigency. Your knowledge and experience in the business will be sufficient to direct your conduct, without going into more particular directions. It is my wish Your provisions should be ample, as nothing is more fatal to military operations, than a deficiency in the great Departments of the Army; and particularly so in Yours; which will be the hinge on which the whole enterprize must turn.
					The Honble The Committee of Congress, in their applications to the

States have requested them to deliver the supplies raised at such places as the Quartr Mastr Genl and Commisy Genl should point out for the Articles in their respective departments. The Committee informed me that they had given you & Colo. Blaine information on this Head. But if any thing remains to be done in it, you will immediately do it, and I should be glad you would see the Commissary Mr Blaine, if present, if not, Mr Stewart, to concert the arrangement with him.
					I am informed that there is at Albany a quantity of Plank and Timber sufficient for constructing about forty Batteaus which may be procured. If you have not a sufficiency of Boats you will endeavour to procure the above plank and timber. Genl Schuyler will give you more particular information. Given at Head Quarter Bergen County July 14. 1780.
					
						Go. Washington
					
				